Silver Standard Resources Inc. Consolidated Balance Sheets As at June 30, 2010 (expressed in thousands of United States dollars - unaudited) June 30 December 31 Note $ $ Assets Current assets Cash and cash equivalents Accounts receivable Marketable securities 3b Inventories 4 Prepaid expenses and deposits Asset held for sale 5 - Restricted cash Convertible debenture 3c Value added tax recoverable 3d Mineral properties and property, plant, and equipment 5 Liabilities and Shareholders' Equity Current liabilities Accounts payable and accrued liabilities Accrued interest on convertible notes 6 Current portion of asset retirement obligations Asset retirement obligations Taxes payable Future income tax liability Long-term convertible notes 6 Shareholders' Equity Share capital Value assigned to stock options Value assigned to convertible notes Contributed surplus Accumulated other comprehensive loss ) ) Deficit ) ) Equity attributable to Silver Standard shareholders Non-controlling interest Total Shareholders' Equity Commitments (note 3d) Approved on behalf of the Board of Directors “John R. Brodie”“Peter W. Tomsett” John R. Brodie,FCA Peter W. Tomsett (Chairman of the Audit Committee)(Director) 1 Silver Standard Resources Inc. Consolidated Statements of Earnings (Loss) (expressed in thousands of United States dollars, except per share amounts - unaudited) Three Months Ended June 30 Six Months Ended June 30 Note $ Revenue - - Cost of sales - - Depletion, depreciation and amortization - - Loss from mine operations )
